DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-11 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hereafter, “Hu”) [US 2020/0314424 A1] in view of “CE5: Coding tree block based adaptive loop filter (CE5-4)” by Hu et al., Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19–27 March 2019.
In regards to claim 1, Hu discloses a video decoding method ([Abstract] method of decoding video data) comprising: receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video ([Fig. 7] unfiltered reconstructed video blocks [Fig. 9] decoding from a video bitstream); parsing whether to use adaptive parameter set (APS) for filtering the current block without determining whether to select a particular APS from a plurality of APSs ([0116] If ALF is on for a luma CTB, a fixed filter set index or an APS index is signaled. [Fig. 9, Item 900] a first syntax element indicating a number of adaptive parameter sets for the luma blocks); when the APS is used to filter the current block, parsing a first filter selection index for selecting a filter from a set of filters in the APS ([0006] the index for each of the number of adaptive parameter sets are signaled when the ALF is enabled [Fig. 9, Item 902] decode a plurality of first adaptive parameter set indices for the luma blocks based on the number of adaptive parameter sets for the luma blocks); when the APS is not used to filter the current block, parsing a second filter selection index for selecting a filter from a set of default fixed filters ([0114] If ALF is on for a chroma CTB, a filter index is signaled. [0116] If ALF is on for a luma CTB, a fixed filter set index or an APS index is signaled.); filtering the current block based on the selected filter ([Fig. 9, Item 906] apply the first adaptive loop filters to the luma blocks based on the plurality of first adaptive parameter set indices [Fig. 7]); and outputting the filtered current block ([Fig. 7] outputting the filtered reconstructed video blocks). 
Hu-JVET discloses a video decoding method comprising: receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video; parsing whether to use ([7.4.4.2] alf_signal_new_filter_luma equal to 1 specifies a new luma filter set is signalled. alf_signal_new_filter_luma equal to 0 specifies a new luma filter set is not signalled. It is 0 when not present.); ([7.4.4.2] alf_luma_use_fixed_filter_flag equal to 1 specifies that fixed filter set is used to signal adaptive loop filter. alf_luma_use_fixed_filter_flag equal to 0 specifies that fixed filter set is not used to signal adaptive loop filter. alf_luma_fixed_filter_set_index specifies the fixed filter set index. It can be 0…15.); filtering the current block based on the selected filter ([2.2] For luma component, when ALF is applied to a luma CTB, the choice among 16 fixed, 5 temporal or 1 signaled filter sets is indicated. Only the filter set index is signalled. For one slice, only one new set of 25 filters can be signaled. If a new set is signalled for a slice, all the luma CTBs in the same slice share that set. Fixed filter sets can be used to predict the new slice-level filter set and can be used as candidate filter sets for a luma CTB as well. The number of filters is 64 in total. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signalled for a slice, the CTB used the new filter, otherwise, the most recent temporal chroma filter satisfying the temporal scalability constrain is applied.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with the signaling of the fixed filter set for the ALF as taught by Hu-JEVT. The motivation behind this modification would have been to improve encoding and decoding time.

In regards to claim 2, the limitations of claim 1 have been addressed. Hu discloses wherein the APS comprises information for deriving filter coefficients and clipping values for adaptive loop filters (ALF) ([0099] ALF filter parameters are signalled in APSs in VVC. In an ALF APS in VVC, the signalling may include the following: [0100] 1. Signal if an ALF APS contains luma ALF filters [0101] 2. If an ALF APS containing luma ALF filters [0102] a. Signal The number of unique luma filters used after class merging [0103] b. Signal class merge information indicating which classes share the same filter [0104] c. Signal a flag if clipping is applied to luma ALF filters [0105] d. After a-c, signal filter coefficients, and if clipping is applied to luma ALF filters, clipping parameters are signalled).
In regards to claim 3, the limitations of claim 1 have been addressed. Hu discloses wherein the current block is a coding tree block (CTB) ([0116] Signal an ALF on/off flag for a luma CTB. If ALF is on for a luma CTB, a fixed filter set index or an APS index is signalled.).

In regards to claim 4, the limitations of claim 3 have been addressed. Hu discloses wherein the APS comprises a plurality of sets of filters applicable to luma and chroma CTBs ([0225] Video decoder 30 may be configured to perform techniques reciprocal to those described above for video encoder 20. For example, video decoder 30 may be configured to decode, from a video bitstream for which adaptive loop filtering is enabled for luma blocks of one or more of a picture, a slice, a tile, or a tile group, a first syntax element indicating a number of adaptive parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group (900). Video decoder 30 may further be configured to decode a plurality of first adaptive parameter set indices for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group based on the number of adaptive parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group (902). [0226] Video decoder 30 may also decode, from the video bitstream for which adaptive loop filtering is enabled for chroma blocks of the one or more of the picture, the slice, the tile, or the tile group, a second adaptive parameter set index for the chroma blocks of the one or more of the picture, the slice, the tile, or the tile group (904).).

In regards to claim 5, the limitations of claim 1 have been addressed. Hu discloses wherein the APS is selected from a plurality of APSs by using an APS identifier signaled in a slice header ([0110] ALF APS indices used in a picture or are signaled in a picture and/or slice header in VVC.).

In regards to claim 6, the limitations of claim 5 have been addressed. Hu discloses wherein the selected APS is for providing a filter for chroma pixels of the current block ([0112] 1. Signal picture/slice level chroma ALF on/off information [0113] 2. If ALF is on for any chroma component, signal the APS index applied to the chroma component of current picture/slice.).

In regards to claim 7, the limitations of claim 5 have been addressed. Hu discloses wherein the APS identifier identifies temporal filters used in a current slice or tile group that encompass the current block ([0075] 5. Temporal prediction: Filters derived for previously coded frames are stored in a buffer. If the current frame is a P or B frame, then one of the stored set of filters may be used to filter this frame if it leads to better RD cost. A flag is signaled to indicate usage of temporal prediction. If temporal prediction is used, then an index indicating which set of stored filters is used is signaled. No additional signaling of ALF coefficients is needed. Block level ALF on/off control flags may be also signaled for a frame using temporal prediction.).

In regards to claim 8, the limitations of claim 2 have been addressed. Hu discloses wherein parameters for filters of chroma component are included in an APS for luma component ([0174] In some examples, the adaptive parameter set is also referred to as an adaptation parameter set. An APS is used to carry ALF parameters (e.g., both luma and chroma filter parameters). When ALF is applied to a picture/slice/tile/tile group, video encoder 20 signals an APS index such that the ALF parameters in the corresponding APS will be used by video decoder 30 to apply an ALF to a picture/slice/tile/tile group.).  

In regards to claim 9, the limitations of claim 1 have been addressed. Hu discloses wherein a flag indicating whether to use APS for filtering the current block is inferred to be true or false based on chroma format, chroma indicator, or slice type ([0112] 1. Signal picture/slice level chroma ALF on/off information [0113] 2. If ALF is on for any chroma component, signal the APS index applied to the chroma component of current picture/slice. [0114] 3. If ALF is on for a chroma CTB, a filter index is signalled.).  

Claim 10 lists all the same elements of claim 1, but in encoding method form rather than decoding method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482